            Case 1:20-cv-08325-JMF Document 7 Filed 10/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOSHIK NADAV TYPOGRAPHY LLC,                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :   20-CV-8325 (JMF)
                                                                       :
BANANA REPUBLIC, LLC,                                                  :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Moshik Nadav Typography LLC brings this action against Defendant Banana

Republic, LLC, invoking the Court’s subject matter jurisdiction on the ground of diversity of

citizenship. See 28 U.S.C. § 1332. Plaintiff alleges that it is a citizen of New York. See ECF

No. 1 (“Complaint”) ¶ 5. It alleges that Defendant is a citizen of Delaware. See id. ¶ 5.

        It is well established that a limited liability company (“LLC”) is deemed to be a citizen of

each state of which its members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P.,

213 F.3d 48, 51-52 (2d Cir. 2000); see also Altissima Ltd. v. One Niagara LLC, No. 08-CV-

756S(M), 2010 WL 3504798, at *2 (W.D.N.Y. Sept. 2, 2010) (noting that every other Court of

Appeals to have considered LLC citizenship has held that an LLC has the citizenship of all of its

members). Thus, a complaint premised upon diversity of citizenship must allege the citizenship

of natural persons who are members of an LLC and the place of incorporation and principal

place of business of any corporate entities that are members of the LLC (including the

citizenship of any members of the LLC that are themselves LLCs). See Handelsman, 213 F.3d at

51-52; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig., 757 F. Supp.

2d 260, 334 n.17 (S.D.N.Y. 2010). In the present case, the Complaint fails to do so. See, e.g.,
           Case 1:20-cv-08325-JMF Document 7 Filed 10/08/20 Page 2 of 2


Leveraged Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996)

(holding that a complaint that fails to plead citizenship of relevant parties does not properly

assert diversity jurisdiction).

        Accordingly, it is hereby ORDERED that, on or before October 21, 2020, the Plaintiff

shall amend its Complaint to allege the citizenship of each constituent person or entity

comprising the Defendant. If, by that date, the Plaintiff is unable to amend the Complaint to

truthfully allege complete diversity of citizenship, then the Complaint will be dismissed for lack

of subject matter jurisdiction without further notice to either party

        SO ORDERED.

Dated: October 7, 2020                                __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
